Title: To Thomas Jefferson from Jacob Wagner, 19 October 1805
From: Wagner, Jacob
To: Jefferson, Thomas


                                          
                            
                            
                        19 Oct. 1805
                     
                        
                  This letter is a duplicate of one J. W. had the honor to translate, in the summer, containing a proposal from a Mr. Heise to carry a colony from Germany to Louisiana. He now adds, that he has discovered a method of preserving potatoes, the secret of which he offers for sale.
               